GOLDTHWAITE, J.
In Glover v. Millings, 2 S. & P. 28, a deposition was held to be admissible, although received by mail, and without any superscription by the commissioners on the envelope, other than what was to be inferred from the direction to the clerk, and the post-office marks. It is obvious that the writing of a name across a seal, is no guard against imposition, unless we presume that the person who violates the seal, is not bold enough to counterfeit the name which previously was, or might have been there. If the package containing the deposition comes sealed to the custody of the clerk, by the ordinary course of mail, this is all which the common practice requires, and in our judgment is sufficient prima facie, to warrant publication.
Non-suit set aside, and cause remanded.